DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1, 4-16 and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the particular structure of the optical structure, i.e. “an optical structure having a surface with a convex portion and an adjacent planar portion” in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. The previously cited prior art reference Jang teaches an optical structure to be used with a Fresnel lens (see previous Final Action mailed on 02/24/2021), but does not teach or suggest the optical structure having a convex and planar portion as recited in the claim as a whole. An updated search was performed. 
Regarding claim 12 and its dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the shape/structure of the first and second optical structure and the stacking of the first and second optical structures, i.e. “the second optical structure has a surface with a curved portion and a planar portion, the curved portion and the planar portion overlap the first optical structure, the curved 
Regarding claim 20, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the particular structure of the Fresnel lens, i.e. “a Fresnel lens that has a central opening through which light passes from a portion of the array of pixels without being redirected by the Fresnel lens” in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. Although the previously cited prior art reference Etienne and the currently cited prior art reference Jang teaches the use of Fresnel lens to redirect light (see previous Non-Final Rejection mailed on 09/30/2020), but they do not seem to teach or suggest a Fresnel lens having central opening as recited in the claim as a whole. An updated search was performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693